Opinion filed September 20, 2012




                                           In The


   Eleventh Court of Appeals
                                         __________

                                    No. 11-12-00144-CV
                                        __________

                        TOMMY LEE JACKSON, Appellant

                                              V.

                             STATE OF TEXAS, Appellee


                          On Appeal from the 259th District Court

                                      Jones County, Texas

                                   Trial Court Cause No. 5997


                           MEMORANDUM OPINION

       Tommy Lee Jackson has filed a pro se notice of appeal from an order denying his bill of
review. Upon receiving the clerk’s record, it became apparent to this court that Jackson was
attempting to challenge his 1984 murder conviction by bill of review. The clerk of this court
then notified Jackson that it did not appear this court had jurisdiction to entertain his appeal
because the bill of review related to a criminal conviction. We requested that Jackson respond
and show grounds to continue the appeal.        Jackson has filed a response addressing the
jurisdictional issue. We disagree with Jackson’s assertions regarding jurisdiction and dismiss
this appeal.
         A bill of review has no application in a criminal case; the only available remedies are an
appeal from the judgment of conviction or a writ of habeas corpus. McLean v. State, 171 S.W.2d
889 (Tex. Crim. App. 1943); Collins v. State, 257 S.W.3d 816 (Tex. App.—Texarkana 2008, no
pet.). The exclusive postconviction remedy for a final felony conviction in a Texas court is
through a writ of habeas corpus filed pursuant to TEX. CODE CRIM. PROC. ANN. art. 11.07 (West
Supp. 2012). Olivo v. State, 918 S.W.2d 519, 525 n.8 (Tex. Crim. App. 1996). Because the
notice of appeal filed by Jackson in this case is from the denial of a bill of review in which he
sought to challenge his criminal conviction, we have no jurisdiction to consider the appeal. See
Collins, 257 S.W.3d at 817.
         The appeal is dismissed for want of jurisdiction.


                                                                                  PER CURIAM


September 20, 2012
Panel1 consists of: Wright, C.J.,
McCall, J., and Hill.2




         1
           Eric Kalenak, Justice, resigned effective September 3, 2012. The justice position is vacant pending appointment of a
successor by the governor or until the next general election.
         2
             John G. Hill, Former Chief Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.

                                                                  2